UN|TED STATES DlSTRlCT COURT
l\/|lDDLE DlSTR|CT OF FLOR|DA
TAl\/lPA DlVlSlON
UN|TED STATES OF Al\/lERlCA,

v. CASE NG. 8107-CR-355-T-17l\/IAP
BRANDGN LEE DAV|S.

ORDER
This cause is before the Court on:

Dkt. 40 l\/|otion to Terminate Supervised Release
Dkt. 42 Response in Opposition

Defendant Brandon Lee Davis, w Y, moves for early termination of
supervised release pursuant to 18 U.S.C. Sec. 3583(e).

ln Count 1 of the lndictment, Defendant Davis was charged with possession
with intent to distribute a quantity of a mixture and substance containing a detectable
amount of lVlDl\/lA, commonly known as Ecstasy, in violation of 21 U.S.C. Secs.
841(a)(1) and 841(b)(1)(C), and 18 U.S.C. Sec. 2. ln Count 2 of the lndictment,
Defendant Davis was charged with knowingly using and carrying a firearm during
and in relation to a violation 21 U.S.C. Sec. 841(a)(1), as alleged in Count 1, and
incorporated in Count 2 by reference, as drug trafficking crime, in violation of 18
U.S.C. Sec. 924(0)(1)(A)(l).

On January 31, 2008, Defendant Brandon Lee Davis entered a straight up
plea of guilty as to Counts 1 and 2 of the indictment (Dkt 19). On June 6, 2008,
Defendant Brandon Lee Davis was sentenced to a term of imprisonment of 132

months; 72 months as to Count 1 of the lndictment, and 60 months as to Count 2 of

Case NO. 8107-CR-355-T-17|\/lAP

the lndictment, consecutive to Count 1; a term of supervised release of 48 months on

Counts 1 and 2, concurrent; fine waived, and a special assessment of $200.00.

Defendant Davis was sentenced under the guidelines manual effective
November, 2007. The PSR indicates that as to Count 1, in determining the base
offense level, Defendant Davis was accountable for a total 318.82 kilograms of
marijuana (Dkt. 30, p.10).

The PSR further provides:

11. ...The FHP recovered a fully loaded Glock l\/lodel 17 -
9 mm (Serial AZFOSBUS), semi-automatic pistol loaded
with hollow point ammunition from Davis’ waistband, and
two loaded Glock magazines from his pants pockets. A
total of 71 rounds of 9 mm ammunition and three Glock
9 mm magazines were seized. The officer also discovered
that Davis was wearing a Goldflex bullet resistant vest under
his shirt....

(Dkt. 30, p. 10).

Defendant Davis appealed the final judgment and sentence, (Dkt. 25), but
the appeal was dismissed for lack of prosecution. (Dkt. 29). Defendant Lee
moved for a sentence reduction pursuant to Amendment 782. (Dkt. 35). The
Court granted the Unopposed l\/lotion for Retroactive Application of the Sentencing
Guidelines pursuant to Amendment 782, reducing Defendant Lee’s term of

imprisonment on Count 1 to 57 months, or time served, whichever is greater. (Dkt. 36).

Defendant Davis was released to supervised release on February 3, 2016.
Defendant Davis asserts that Defendant has complied with all conditions of

supervised release, has maintained full-time employment, has undergone the

2

Case No. 8:07-CR-355-T-17|\/lAP

required drug tests, with negative results, submits monthly reports in a timely

manner, and meets the criteria for early termination of supervised release

The Government and the U.S. Probation office recognize that Defendant
Davis has been compliant with the conditions of supervised release, and has tested
negative for controlled substances Nevertheless, the Government and the U.S.
Probation Office oppose Defendant Davis’ l\/lotion for early termination based on
the underlying facts of Defendant’s convictions, specifically, the'possession of the
firearm, multiple hollow point bullets, wearing a bullet proof vest, and the potential

for violence associated with those facts.

Defendant Davis has served more than one year of supervised release,
However, pursuant to 18 U.S,C. Sec. 3583(e)(1), l have considered the factors set
forth in 18 U.S.C. Secs. 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(6), and
(a)(7), and determine that in this case the termination of supervised release is

not warranted, and is not in the interest ofjustice. Accordingly, it is
ORDERED that p_rg §_e Defendant Brandon Lee Davis’ Motion to Terminate

Supervised Release (Dkt. 40) is denied.

DONE and ORDERED in Chambers in Tampa, F|orida on th&gday of
l\/lay, 2019.

n

 

, . "`” .£z);' /,.M`
/ ' "'é'-iv~--.- A kovAcHEvch

\ ' United States Dis ri » o e

3

Case NO. 8207-CR-355-T~17MAP

Copies to:

All parties and counsel of record
United States Probation Office
w _S_e Defendant:

Brandon Lee Davis

7083 SE Redbird Circle
Hobe Sound, FL 33455

